MEMORANDUM **
Alfredo Garcia Delgado and Maria del Rocío Coronado Prado, married natives and citizens of Mexico, petition for review of the Board of Immigration Appeals’ (“BIA”) decision denying their motion to reopen removal proceedings. Our jurisdiction is governed by 8 U.S.C. § 1252. We review for abuse of discretion the denial of a motion to reopen. Iturribarria v. INS, 321 F.3d 889, 894 (9th Cir.2003). We deny in part and dismiss in part the petition for review.
The BIA did not abuse its discretion when it denied petitioners’ motion to reopen, because petitioners failed to demonstrate that the medical evidence they submitted was previously unavailable or was not considered by the immigration judge (“U”). See 8 C.F.R. §§ 1003.2(c); see also Bhasin v. Gonzales, 423 F.3d 977, 984 (9th Cir .2005).
We lack jurisdiction to consider petitioners’ contentions regarding the allegedly contradictory statements made by the IJ because this petition for review is not timely as to the BIA’s underlying order summarily affirming the IJ’s decision. See Singh v. INS, 315 F.3d 1186, 1188 (9th Cir.2003).
PETITION FOR REVIEW DENIED in part; DISMISSED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.